788 N.W.2d 458 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
Dennis Jay CLARK, Defendant-Appellee.
Docket No. 141449. COA No. 285438.
Supreme Court of Michigan.
September 29, 2010.


*459 Order
On order of the Court, the application for leave to appeal the June 1, 2010 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals, for the reasons stated in the Court of Appeals dissenting opinion, and we REINSTATE the judgment of the Kent Circuit Court.